EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Insert the following paragraph at the beginning of the specification:
This application is a national stage application claiming priority to PCT/EP2018/083126, now WO 2019/120938, filed on November 30, 2018, which claims priority to French Patent Application Serial No. FR1762784, filed on December 21, 2017.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Sato et al. (US 6,918,976 B2), Weuthen et al. (US 6,812,201 B1) and Lebouteiller et al. (FR 282107 A1).
Regarding claim 1, Sato et al. discloses a pretreatment process (added in the gas generating agent) for improving the filling of a chamber with solid particles, comprising mixing said solid particles before loading of said solid particles into the chamber with at least one lubricant that is solid at ambient temperature chosen from saturated fatty acids having 14 or more carbon atoms, metal salts of saturated fatty acids having 14 or more carbon atoms, esters of fatty acids having 14 or more carbon atoms, fatty alcohols having 14 or more carbon atoms, linear N-alkanes having 16 or more carbon atoms in solid form, fumaric acid, talc, sodium stearoyl fumarate, the lubricant being introduced at a content of between 0.01% and 1% relative to the total weight of the mixture of solid particles and lubricant (see column 4, line 35 through column 6, line 28; and column 12, line 52 through column 13, line 67).
	Weuthen et al. discloses a pretreatment process for improving the filling of a chamber with solid particles (zeolite X), comprising mixing said solid particles before loading of said solid particles into the chamber with at least one lubricant that is solid at ambient temperature chosen from saturated fatty acids having 14 or more carbon atoms, metal salts of saturated fatty acids having 14 or more carbon atoms, esters of fatty acids having 14 or more carbon atoms, fatty alcohols having 14 or more carbon atoms, linear N-alkanes having 16 or more carbon atoms in solid form, fumaric acid, talc, sodium stearoyl fumarate, the lubricant being introduced at a content of between 0.01% and 1% relative to the total weight of the mixture of solid particles and lubricant (see column 14, lines 29-49).

The prior art references fail to disclose or suggest the step of then loading the solid particles mixed with lubricant into the chamber, the loading being carried out manually with the aid of a flexible hose or the loading being carried out with the aid of a functional device internal to the chamber which may be introduced into and/or withdrawn from said chamber.
	Claims 2-17 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed July 12, 2021, with respect to the objection to the specification and the objection to claims 2-16 have been fully considered and are persuasive.  The objection to the specification and the objection to claims 2-16 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774